Citation Nr: 1545504	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  15-22 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus, to include as secondary to hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & L.T.


ATTORNEY FOR THE BOARD

L. Edwards Andersen


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from May 1982 to September 1982.  This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from August 2013 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The matter is now handled by the RO in San Diego, California. 

The Veteran requested a hearing before the Board.  The requested hearing was conducted in September 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 
 

FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor, the Veteran is diagnosed with PTSD that is medically attributed to military sexual trauma he experienced during his time in service.

2.  The medical evidence of record does not demonstrate a right ear hearing loss disability, as defined by VA regulations.

3.  Resolving all reasonable doubt in favor of the Veteran, his left ear hearing loss is causally or etiologically due to acoustic trauma that occurred during service.

4.  Resolving all reasonable doubt in favor of the Veteran, his tinnitus is proximately due to his left ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).

2.  Service connection for right ear hearing loss is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

3.  Service connection for left ear hearing loss is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

4.  Service connection for tinnitus, as secondary to left ear hearing loss, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.   

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2012 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

To fulfill Dingess requirements, in August 2012, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, post-service treatment records, and the Veteran was afforded a VA medical examination.  Virtual VA and VBMS records have also been reviewed. 

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

With respect to the 2015 Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2015 hearing, the undersigned VLJ fully explained the issues involved.  In addition, the VLJ suggested submission of evidence that had not yet been provided.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant, and the Board can adjudicate the claim based on the current record. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for PTSD

The Veteran seeks entitlement to service connection for PTSD.  He asserts he experienced a personal assault during service that caused his current PTSD.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Because the Veteran is alleging a personal assault, the special provisions of VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996), regarding personal assault must be considered.  The Manual identifies alternative sources for developing evidence of personal assault, such as private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred. 

Examples of behavior changes that might indicate a stressor include (but are not limited to): visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden requests that a military occupational series or duty assignment be changed without other justification; lay statements indicating increased use or abuse of leave without apparent reason; changes in performance or performance evaluations; lay statements describing episodes of depression, panic attacks or anxiety with no identifiable reasons for the episodes; increased or decreased use of prescription medication; evidence of substance abuse; obsessive behavior such as overeating or under-eating; pregnancy tests around the time of the incident; increased interest in tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; treatment for physical injuries around the time of the claimed trauma but not reported as a result of the trauma; or breakup of a primary relationship.  M21-1, Part III, 5.14c(7) (a)-(o).  Subparagraph (9) provides that "[r]ating boards may rely on the preponderance of evidence to support their conclusions even if the record does not contain direct contemporary evidence.  In personal assault claims, secondary evidence which documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."  This approach has been codified at 38 C.F.R. § 3.304(f)(5) (2015).  See also Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the present case, the Board finds that the Veteran has a current confirmed diagnosis of PTSD.  Indeed, VA medical records show that the Veteran has an Axis I diagnosis of PTSD for which he receives VA treatment.  He attends the Interpersonal Trauma Clinic and the Military Sexual Trauma (MST) Clinic at his local VA Medical Center.  See e.g. September 2014, July 2015, and September 2015 VA treatment notes.

The Board also finds that the evidence shows that the Veteran had in-service stressors.  Among other stressors, the Veteran asserts that fellow service members sexually assaulted him while he was stationed at Ft. Sam Houston.  Service personnel records confirm that the Veteran was stationed at Ft. Sam Houston in July 1982.  

Regarding the Veteran's claimed in-service sexual assault, the Veteran has submitted evidence to corroborate the occurrence of this stressor.  A December 2013 VA outpatient note indicates that the Veteran asked to speak to a social worker privately and disclosed his MST.  He reported being attacked by service members and assaulted.  The Veteran indicated that he had only told three people in his lifetime and that it was hard to discuss, but he wanted to explore treatment.  See December 2013 VA treatment note.

In a February 2014 statement, the Veteran's friend indicated that the Veteran confided to him that he was sexually assaulted while in the military.  See February 2014 letter from J.C.

In May 2014, a VA chaplain submitted a letter indicating that he had been meeting with the Veteran on a weekly basis for several weeks regarding a sensitive matter.  See May 2014 letter from L.T.

The Veteran underwent a thorough psychological evaluation in December 2014 at a VA medical center.  The Veteran reported that he was physical assaulted by three men, who hit him over the head and then sexually assaulted him.  The Veteran indicated that he did not report the incident while in the military.  After the evaluation, the Veteran was diagnosed with PTSD secondary to military sexual trauma.

The Board notes that in PTSD cases where the alleged in-service stressor is a sexual assault, a medical opinion based on a post-service examination of the Veteran can be used to establish the occurrence of the stressor.  Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011).  In this case, the medical evidence shows that it is clear that the Veteran's treating psychologists believe the alleged sexual assault occurred.  Accordingly, the Board finds that the Veteran's cited stressor of a sexual assault is also corroborated. 

Turning to the question of whether there is a nexus, or link, between the current shown disability and the in-service stressor, the Board finds that the evidence shows that the Veteran's PTSD is due to his period of service.  Indeed, in the December 2014 VA medical report, the VA psychologist expressly found that the Veteran's reported stressor of being sexually assaulted during service caused his PTSD and diagnosed him with an Axis I diagnoses of PTSD due to MST.  

Furthermore, a VA Lead Mental Health Chaplin testified at the September 2015 Board hearing that he believed the Veteran's PTSD was more likely than not the result of military sexual trauma.  See September 2015 BVA Hearing Transcript, page 8.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD have been met.  In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers from PTSD due to in-service events.  The chronic mental disability resulting from the in-service events has been clinically identified as PTSD.  As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.

III.  Entitlement to Service Connection for Right Ear Hearing Loss, Left Ear Hearing Loss, and Tinnitus

The Veteran seeks entitlement to service connection for right ear hearing loss, left ear hearing loss and tinnitus.  He asserts his hearing loss and tinnitus are due to acoustic trauma that occurred during service.


Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records were reviewed.  The Veteran's enlistment examination from February 1982 indicated normal hearing, bilaterally.  The Veteran elected to not undergo a separation examination.  See July 1982 statement of option.

Post service, the Veteran was afforded a VA examination in June 2015.  On the authorized audiological evaluation in June 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
25
25
LEFT
25
35
35
40
45

Speech recognition was 96 percent, in the right ear, and 88 percent, in the left ear.  The examiner diagnosed the Veteran with sensorineural hearing loss in the frequency range of 500-4000 Hz in the left ear, and sensorineural hearing loss in the frequency range of 6000 Hz or higher, bilaterally.

The Veteran was also diagnosed with bilateral, constant tinnitus.

Analysis

Exposure to acoustic trauma during service is conceded based on the Veteran's assertions that he was exposed to artillery noise during boot camp and trainings. 

Unfortunately, regarding the right ear, the medical evidence of record does not show at any time during the appeal period that the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Where the medical evidence establishes that a Veteran does not currently have a disability for which service connection is sought, service connection for that disability is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

There is no diagnosis of a right ear hearing loss disability, as defined by 38 C.F.R. § 3.385, at any time post service.  In the absence of medical evidence of a current right ear hearing loss disability as defined for VA purposes, the claim for service connection for right ear hearing loss must be denied. 

Although the Veteran is certainly competent to state that he has noticed a difficulty in his right ear hearing since discharge from service, the medical evidence does not document hearing loss to the level required to establish service connection. 

In light of the foregoing, the preponderance of the evidence is against the claim of service connection for right ear hearing loss, there is no doubt to be resolved, and service connection for right ear hearing loss is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding left ear hearing loss, the Board finds that the evidence is at least in equipoise.  The results from the June 2015 VA examination demonstrates current left ear hearing loss as it is defined by VA regulation, and therefore, the current disability requirement for service connection is satisfied.  However, the question remains whether a medical nexus exists between the current left ear hearing loss and the Veteran's claimed in-service noise exposure.

The Board acknowledges the June 2015 VA opinion stating that the Veteran's hearing loss is not as likely as not related to his time in service; however, the Board notes that the examiner uses the lack of documented onset of hearing loss in the service treatment records as the basis for his opinion.  The Board notes that in the Hensley case, the Court found that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  5 Vet. App. at 159. 

Importantly, the Board notes that the Veteran indicated during the June 2015 VA examination that he was a left-handed shooter and that he reported inconsistent use of hearing protection during service.  The Veteran's left ear presented with a greater severity of hearing loss than his right ear.  The Board finds this evidence persuasive that his in-service exposure to acoustic trauma caused his left ear hearing loss.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the Veteran's in-service exposure to acoustic trauma, his current diagnosis of left ear hearing loss, and reported left hand shooting, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for left ear hearing loss. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for left ear hearing loss is granted.

Finally, the Board notes that the Veteran has a diagnosis of bilateral, constant tinnitus.  See June 2015.  The June 2015 VA examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss.  

Service connection may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As a result of this decision, the Veteran has been granted entitlement to service connection for left ear hearing loss.  As such, the Board grants entitlement to service connection for tinnitus, as secondary to left ear hearing loss.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus, as secondary to left ear hearing loss, is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


